This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
DETAILED SUPPLEMENTAL NOTICE OF ALLOWABILITY
Introduction
This Supplemental Notice Of Allowability Makes Reference to the:
(a)	Requirement for Restriction of the Office Action dated 07 Mar. 2019 (190307_ROA);
(b)	Request for Continued Examination dated 22 Nov. 2021 (211122_RCE); 
(c)	Notice of Allowability dated 18 Jan. 2022 (220118_NOA); 
(d)	Applicant-Initiated Interview dated 21 Jan. 2022 (220121_AppIntv); 
(e)	Amendment After Allowance under 37 CFR § 1.312 dated 31 Jan. 2022 (220131_§1.312); 
(f)	Examiner-Initiated Interview begun 02 Feb. 2022 & completed 04 Feb. 2022 (220202&04_ExmrIntv); and
(g)	Image File Wrapper of this application No.: 15/123,052 (IFW'052).
Priority
This application:
(a)	is a United States National Stage Application, submitted under 35 USC § 371, of International Application No.: PCT/FI2014/050152 dated 03 Mar. 2014; and
(b)	does not make of a claim for foreign priority under 35 USC § 119(a)-(d) or (f). 
Amendment After Allowance under 37 CFR § 1.312
Applicant's reply dated 31 Jan. 2022 (the 220131_§1.312 in response to the 220118_NOA, presents new process claims 25-33.  Nonelected process claims 1, 3, 5-9, 23, & 24 of nonelected Group I (drawn to a process of protecting a gas container interior) were cancelled by the examiner's amendment to the record in the 220118_NOA.  As the contents of the IFW'052 demonstrate, prior to their cancelation, cancelled nonelected process claims 1, 3, 5-9, 23, & 24 had been amended during prosecution to require the limitations of the elected apparatus claims 10, 12, & 14-22 of elected Group II (drawn to an apparatus for protecting a gas container interior) up to the submission of the 211122_RCE.
As new process claims 25-33 represent cancelled nonelected process claims 1, 3, 5-9, 23, & 24 of nonelected Group I (drawn to a process of protecting a gas container interior) with amendments, new process claims 25-33 belong to nonelected Group I (i.e., new process claims 25-33 are drawn to a process of protecting a gas container interior).  New independant process claim 25 has been amended to including limitations of allowed independant apparatus claim 10.  To that end, allowed apparatus claims 10, 12, & 14-22 of Group II (drawn to an apparatus for protecting a gas container interior) and nonelected process claims 25-33 of Group I (drawn to a process of protecting a gas container interior) are pending in this application.
Election/Restrictions
Claims 10, 12, & 14-22 of Group II (drawn to an apparatus for protecting a gas container interior) are directed to an allowable apparatus.  Pursuant to the procedures set forth in MPEP § 821.04(B), new process claims 25-33 of Group I (which represent cancelled nonelected process claims 1, 3, 5-9, 23, & 24 {with amendments} of Group I), directed to the 
Because all claims previously withdrawn from consideration under 37 CFR § 1.142 have been rejoined, the restriction requirement as set forth in the 190307_ROA is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in this application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of this application.  Once the restriction requirement is withdrawn, the provisions of 35 USC § 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment, which amends new independant process claim 25 of Group I to require all the limitations of allowed independant apparatus claim 10 of Group II, was given in the 220202&04_ExmrIntv with Joseph V. Gamberdell, Jr., Ziegler IP Law Group, LLC.
Claims 1.-9.  (Previously Cancelled)  
Claim 10.  (Previously Presented)  An apparatus for protecting a gas container interior, comprising:
a vacuum chamber surrounding a reaction chamber formed by the gas container, the apparatus configured to detachably attach to a port of the gas container, such that a port assembly seals the gas container;
a feedthrough in the vacuum chamber wall;
at least one in-feed line and an exhaust line, the at least one in-feed line providing a gas discharge point within the gas container at an end of the gas container where the port assembly attaches and the exhaust line providing a gas exhaust point within the gas container at an end opposite to the end in which the port assembly attaches, the at least one in-feed line comprising at least a first precursor in-feed line originating from a first precursor source and extending to said feedthrough and a second precursor in-feed line originating from a second precursor source and extending separate from said first precursor in-feed line to said feedthrough;
an inactive purge gas in-feed conduit comprising a discharge opening in connection with said feedthrough to guide inactive purge gas into an intermediate space between the gas container and the vacuum chamber;
an exhaust conduit on opposite side of the vacuum chamber to provide a top-to-bottom flow of inactive purge gas from the discharge opening and further along an outer surface of the gas container to the exhaust conduit;
a control system to control exposure of the gas container interior to sequential self­ saturating surface reactions by sequential inlet of a first and second precursor vapor via said port assembly, the port assembly sealing the gas container to limit said self-saturating surface reactions to occur within the gas container interior; and
a pump configured to pump excess gases via said port and said port assembly along an exhaust line out from the gas container.
Claim 11.  (Previously Cancelled)  
Claim 12.  (Previously Presented)  The apparatus of claim 10, comprising a controlling element for the at least one in-feed line.
Claim 13.  (Previously Cancelled)  
Claim 14.  (Previously Presented)  The apparatus of claim 10, comprising:
an inactive gas in-feed line configured to guide inactive purge gas into an intermediate space between the gas container and a surrounding vacuum chamber wall.
Claim 15.  (Previously Presented)  The apparatus of claim 10, wherein the port assembly comprises a sealing part attachable to the port of the gas container.
Claim 16.  (Original)  The apparatus of claim 15, wherein the sealing part comprises a tapered thread.
Claim 17.  (Previously Presented)  The apparatus of claim 10, wherein the apparatus is mobile.
Claim 18.  (Previously Presented)  The apparatus of claim 14, further comprising an exhaust conduit forming a fluid communication path between the intermediate space and the pump.
Claim 19.  (Previously Presented)  The apparatus of claim 14, comprising a controlling element for the inactive gas in-feed line.
Claim 20.  (Previously Presented)  The apparatus of claim 14, wherein the exhaust line extends from the gas container to the pump through said intermediate space without mixing said excess gases with the inactive purge gas in the intermediate space.
Claim 21.  (Previously Presented)  The apparatus of claim 10, wherein the port assembly comprises the first precursor in-feed line, the second precursor in-feed line, and the exhaust line as separate lines.
Claim 22.  (Previously Presented)  The apparatus of claim 21, comprising the first precursor in-feed line extending from the first precursor source all the way to the port assembly and the second precursor in-feed line extending from the second precursor source all the way to the port assembly as separate lines.
Claims 23.-24.  (Previously Cancelled)  
Claim 25.  (Currently Amended)  A method of protecting a gas container interior, the method comprising:
surrounding the gas container with a vacuum chamber, the vacuum chamber comprising a feedthrough in the vacuum chamber wall, the gas container forming a reaction chamber;
detachably attaching a port assembly to a port of the gas container such that the port assembly seals the gas container;
providing the gas container interior with at least one in-feed line and an exhaust line, the at least one in-feed line providing a gas discharge point within the gas container at an end of the gas container where the port assembly attaches, and the exhaust line providing a gas exhaust point within the gas container at an end opposite to the end in which the port assembly attaches, the at least one in-feed line comprising at least a first precursor in-feed line and a second precursor in­feed line;
providing an inactive purge gas in-feed conduit comprising a discharge opening m connection with said feedthrough to guide inactive purge gas into an intermediate space between the gas container and the vacuum chamber;
providing an exhaust conduit on opposite side of the vacuum chamber to provide a top-to-bottom flow of inactive purge gas from the discharge opening and further along an outer surface of the gas container to the exhaust conduit;
exposing the gas container interior to sequential self-saturating surface reactions by sequential inlet via said port assembly of a first precursor vapor originating from a first precursor source and extending along the first precursor in-feed line to  said feedthrough in the vacuum chamber wall, and a second precursor vapor originating from a second precursor source and extending along a second precursor in-feed line separate from said first precursor in-feed line to said feedthrough, wherein a computer implemented control system is used to control the in-feed lines of the first and second precursor vapors; and
pumping excess gases via said port assembly in said port along an exhaust line out from the gas container.
Claim 26.  (Previously Presented)  The method of claim 25, comprising pumping reaction residue and purge gas from the gas container interior by a vacuum pump attached to the exhaust line.
Claim 27.  (Previously Presented)  The method of claim 25, wherein the gas container is used as a reaction vessel sealed by a sealing part comprised by the port assembly.
Claim 28.  (Previously Presented)  The method of claim 27, wherein said sealing part comprises a tapered thread detachably attachable to said port of the gas container in the place of a stop valve.
Claim 29.  (Previously Presented)  The method of claim 27, wherein said port assembly comprises a fitting part attachable to the sealing part allowing the sealing part to twist to tighten against said port of the gas container.
Claim 30.  (Previously Presented)  The method of claim 25, comprising:
guiding inactive purge gas into an intermediate space between the gas container and a surrounding chamber wall, and
pumping said inactive purge gas out from the intermediate space.
Claim 31.  (Currently Cancelled)  
Claim 32.  (Previously Presented)  The method of claim 25, comprising providing the first precursor in-feed line, the second precursor in-feed line, and the exhaust line as separate lines in the port assembly.
Claim 33.  (Previously Presented)  The method of claim 32, comprising providing the first precursor in-feed line extending from the first precursor source all the way to the port assembly and the second precursor in-feed line extending from the second precursor source all the way to the port assembly as separate lines.

REASONS FOR ALLOWANCE
Claims 10, 12, 14-22, 25-30, 32, & 33 are allowed.  The following is an examiner's statement of reasons for allowance:
Regarding independents claims 10 & 25, the prior art of record specifically neither discloses nor suggests, in combination with the other recited limitations, an apparatus configured to deposit a protective coating within an interior of a gas container and a method of protecting a gas container interior, including:
a detachably attachable port assembly (herein after "port assembly") configured to seal a port of the gas container (herein after "gas container port") to seal the gas container so that the interior of the gas container (herein after "gas container interior") defines a reaction chamber;
a detachably attachable vacuum chamber (herein after "vacuum chamber") configured to surround the sealed gas container, the vacuum chamber including at least one feedthrough in a wall of the vacuum chamber (herein after "vacuum chamber wall");
at least one in-feed line through the port assembly and the at least one feedthrough, the at least one in-feed line providing a gas discharge point within the gas container at the end of the gas container where the port assembly attaches to the gas container port;
an inactive purge gas in-feed conduit on the side of the at least one feedthrough (herein after "at least one feedthrough side") in the vacuum chamber 
an exhaust conduit providing an inactive purge gas exhaust point within the intermediate space between the gas container and the vacuum chamber on a side of the vacuum chamber opposite to the at least one feedthrough side, the exhaust conduit configured provide a top-to-bottom flow of inactive purge gas from the discharge opening and along the outer surface of the gas container to the inactive purge gas exhaust point of the exhaust conduit; and
a control system configured to control the exposure of the gas container interior to sequential self-saturating surface reactions by controlling the sequential introduction of a first precursor vapor and second precursor vapor through the gas discharge point to the gas container interior by way of the at least one in-feed line passing through the at least one feedthrough and port assembly, which seals the gas container port and gas container, to control the self-saturating surface reactions within the gas container interior.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/
Examiner, Art Unit 1716

/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716